ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 01/20/2021 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims 1 and 10. Specifically, the amendment has not been entered in light of amendments to the claims 1 and 10 reciting “the first glass substrate layer and the second glass substrate layer are darkened to provide darkness for reducing the visibility of the PDLC material layer by reducing the transmission of at least one of visible light and energy” which requires further search and consideration.  
Further, the amendments have not been entered given that they raise 112 second paragraph issue with respect to claims 2 and 11. Given the claims 2 and 11 recite the first polymer film layer and the second polymer film layer are the darkened layers, it is not clear if first polymer film layer and the second polymer film are additional darkened layers (i.e. both glass and polymer layers are darkened). 

/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787